Exhibit 10(z)

FIRST AMENDED AND RESTATED

TENET HEALTHCARE

2008 STOCK INCENTIVE PLAN

(As Amended and Restated Effective December 31, 2008)

Tenet Healthcare Corporation (the “Company”), a Nevada corporation, hereby
establishes and adopts the following First Amended and Restated Tenet Healthcare
2008 Stock Incentive Plan (the “Plan”).

 

1. PURPOSE OF THE PLAN

The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees and
directors of the Company and its Subsidiaries who are expected to contribute to
the Company’s success and to achieve long-term objectives which will inure to
the benefit of all stockholders of the Company through the additional incentives
inherent in the Awards hereunder.

 

2. DEFINITIONS

2.1. “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Other Share-Based Award, Performance Award or any other right, interest
or option relating to Shares or cash granted pursuant to the provisions of the
Plan.

2.2. “Award Agreement” shall mean any agreement, contract or other instrument or
document evidencing any Award hereunder, including through an electronic medium.

2.3. “Board” shall mean the board of directors of the Company.

2.4. “Cause” shall have the same meaning as set forth the ESP.

2.5. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

2.6. “Change in Control” shall have the same meaning as set forth in
Section 11.3.

2.7. “Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. The Committee shall consist of no fewer than two Directors,
each of whom is (i) a “Non-Employee Director” within the meaning of Rule 16b-3
of the Exchange Act, (ii) an “outside director” within the meaning of
Section 162(m) of the Code, and (iii) an “independent director” for purpose of
the rules and regulations of the New York Stock Exchange (or such other
principal securities exchange on which the Shares are traded).

2.8. “Covered Employee” shall mean an employee of the Company or its
Subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.

2.9. “Director” shall mean a non-employee member of the Board.

2.10. “Dividend Equivalents” shall have the meaning set forth in Section 12.5.



--------------------------------------------------------------------------------

2.11. “Employee” shall mean any employee of the Company or any Subsidiary and
any prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary.

2.12. “ESP” shall mean the Tenet Executive Severance Plan.

2.13. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.14. “Executive Officer” shall mean an officer of the Company within the
meaning of the rules under Section 16 of the Exchange Act.

2.15. “Fair Market Value” shall mean the per Share closing price of the Shares
as reported on the New York Stock Exchange as of the relevant date (or if there
were no reported prices on such date, on the last preceding date on which the
prices were reported) or, if the Company is not then listed on the New York
Stock Exchange, on such other principal securities exchange on which the Shares
are traded, and if the Company is not listed on the New York Stock Exchange or
any other securities exchange, the Fair Market Value of Shares shall be
determined by the Committee in its sole discretion.

2.16. “Good Reason” shall have the same meaning as set forth in the ESP.

2.17. “Limitations” shall have the meaning set forth in Section 10.6.

2.18. “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

2.19. “Other Share-Based Award” shall have the meaning set forth in Section 8.1.

2.20. “Participant” shall mean an Employee or Director who is selected by the
Committee to receive an Award under the Plan.

2.21. “Payee” shall have the meaning set forth in Section 13.2.

2.22. “Performance Award” shall mean any Award of Performance Cash or
Performance Share Units granted pursuant to Article 9.

2.23. “Performance Cash” shall mean any cash incentives granted pursuant to
Article 9 which will be paid to the Participant upon the achievement of such
performance goals as the Committee shall establish.

2.24. “Performance Period” shall mean the period established by the Committee
during which any performance goals specified by the Committee with respect to
such Award are to be measured.

2.25. “Performance Share Unit” shall mean any grant pursuant to Article 9 of a
unit valued by reference to a designated number of Shares, which value will be
paid to the Participant upon achievement of such performance goals as the
Committee shall establish.

2.26. “Permitted Assignee” shall have the meaning set forth in Section 12.3.

2.27. “Plan Administrator” shall mean the individual or committee appointed by
the Committee to handle the day-to-day administration of the Plan. If the
Committee does not appoint an individual or committee to serve as the Plan
Administrator, the Committee will be the Plan Administrator.

 

- 2 -



--------------------------------------------------------------------------------

2.28. “Protection Period” shall mean:

(a) with respect to Participants who are not eligible to participate in the ESP,
the period beginning on the date of the Change in Control and ending twenty-four
(24) months following the occurrence of a Change in Control; and

(b) with respect to Participants who are eligible to participate in the ESP, the
same period as set forth in the ESP, and as it may be amended from time to time.

2.29. “Qualifying Termination” shall mean:

(a) the involuntary termination of a Participant’s employment by the Company (or
Subsidiary) without Cause, or

(b) the Participant’s resignation from the employment of the Company (or
Subsidiary) for Good Reason;

provided, however, that a Qualifying Termination will not occur by reason of the
divestiture of a Subsidiary (or an Affiliate as defined in the ESP) with respect
to a Participant employed by such Subsidiary (or an Affiliate as defined in the
ESP) who is offered a comparable position with the purchaser and either declines
or accepts such position.

2.30. “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

2.31. “Restricted Stock Award” shall have the meaning set forth in Section 7.1.

2.32. “Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant by delivery, as the Committee
shall determine, of cash, Shares, or any combination thereof, and that has such
restrictions as the Committee, in its sole discretion, may impose, including
without limitation, any restriction on the right to retain such Awards, to sell,
transfer, pledge or assign such Awards, and/or to receive any cash Dividend
Equivalents with respect to such Awards, which restrictions may lapse separately
or in combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

2.33. “Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1.

2.34. “Shares” shall mean the shares of common stock of the Company, par value
$0.05 per share.

2.35. “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article 6.

 

- 3 -



--------------------------------------------------------------------------------

2.36. “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the relevant
time each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in the chain.

2.37. “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

2.38. “Vesting Period” shall have the meaning set forth in Section 7.1.

 

3. SHARES SUBJECT TO THE PLAN

3.1. Number of Shares.

(a) Subject to the adjustment provided for in Section 12.2, a total of
35,000,000 Shares shall be authorized for grant under the Plan. Any Shares that
are subject to Awards of Options or Stock Appreciation Rights shall be counted
against this limit as one (1) Share for every one (1) Share granted. Any Shares
that are subject to Awards other than Options or Stock Appreciation Rights shall
be counted against this limit as one and one-half (1.5) Shares for every one
(1) Share granted.

(b) If (i) any Shares subject to an Award are forfeited, cancelled or expire or
(ii) an Award is settled for cash (in whole or in part), the Shares subject to
such Award shall, to the extent of such forfeiture, cancellation, expiration or
cash settlement, again be available for Awards under the Plan, in accordance
with Section 3.1(d) below. Notwithstanding anything to the contrary contained
herein, the following Shares shall not be added to the Shares authorized for
grant under paragraph (a) of this Section: (A) Shares tendered by the
Participant or withheld by the Company in payment of the purchase price of an
Option, (B) Shares tendered by the Participant or withheld by the Company to
satisfy any tax withholding obligation with respect to an Award, and (C) Shares
subject to a Stock Appreciation Right that are not issued in connection with the
stock settlement of the Stock Appreciation Right on exercise thereof.

(c) Substitute Awards shall not reduce the Shares authorized for grant under the
Plan or authorized for grant to a Participant under Section 10.6. Additionally,
in the event that a company acquired by the Company or any Subsidiary or with
which the Company or any Subsidiary combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.

(d) Any Shares that again become available for grant pursuant to this Article
shall be added back as (i) one (1) Share if such Shares were subject to Options
or Stock Appreciation Rights under the Plan, or (ii) as one and one-half
(1.5) Shares if such Shares were subject to Awards other than Options or Stock
Appreciation Rights granted under the Plan.

 

- 4 -



--------------------------------------------------------------------------------

(e) No Award may be granted if the number of Shares to be delivered in
connection with such Award exceeds the number of Shares remaining available
under this Plan minus the number of Shares issuable in settlement of or related
to then-outstanding Awards. The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting and make
adjustments if the number of Shares actually delivered differs from the number
of Shares previously counted in connection with an Award.

3.2. Character of Shares. Any Shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares, treasury shares or shares purchased
in the open market or otherwise.

 

4. ELIGIBILITY AND ADMINISTRATION

4.1. Eligibility. Any Employee or Director shall be eligible to be selected by
the Committee as a Participant.

4.2. Administration.

(a) The Plan shall be administered by the Committee. The Committee shall have
full power and authority, subject to the provisions of the Plan and subject to
such orders or resolutions not inconsistent with the provisions of the Plan as
may from time to time be adopted by the Board, to: (i) select the Employees and
Directors to whom Awards may from time to time be granted hereunder;
(ii) determine the type or types of Awards, not inconsistent with the provisions
of the Plan, to be granted to each Participant hereunder; (iii) determine the
number of Shares to be covered by each Award granted hereunder; (iv) determine
the terms and conditions, not inconsistent with the provisions of the Plan, of
any Award granted hereunder; (v) determine whether, to what extent and under
what circumstances, Awards may be settled in cash, Shares or other property;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(xi) determine whether any Award will have Dividend Equivalents and the time and
form of payment of such Dividend Equivalents; and (xii) make any other
determination and take any other action that the Committee deems necessary or
desirable for administration of the Plan.

(b) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any Subsidiary.
A majority of the members of the Committee may determine its actions, including
fixing the time and place of its meetings. Notwithstanding the foregoing, the
determination of the Directors to whom Awards may be granted, the time(s) at
which Awards may be granted to Directors and the number of Shares subject to
Awards to Directors shall be made by the Board.

(c) To the extent not inconsistent with applicable law, including Section 162(m)
of the Code, or the rules and regulations of the New York Stock Exchange (or
such other principal securities exchange on which the Shares are traded), the
Committee may delegate to one or more Executive Officers or a committee of
Executive Officers the right to

 

- 5 -



--------------------------------------------------------------------------------

grant Awards to Employees who are not Directors or Executive Officers of the
Company, the authority to take action on behalf of the Committee pursuant to the
Plan to cancel or suspend Awards to Employees who are not Directors or Executive
Officers of the Company and the authority to take any of the other actions
described in Section 4.2(a).

(d) The Committee may appoint the Plan Administrator, who will have the
responsibility and duty to administer the Plan on a daily basis. The Committee
may remove the Plan Administrator with or without cause at any time. The Plan
Administrator will have all the day-to-day responsibilities of administering the
Plan but for those duties retained by the Committee as set forth above in
Section 4.2(c) and not otherwise delegated to such Plan Administrator.

 

5. OPTIONS

5.1. Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Article and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.

5.2. Award Agreements. All Options granted pursuant to this Article shall be
evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of the Plan. Such Award Agreement shall be exempt from the
requirements of Code Section 409A. The terms of Options need not be the same
with respect to each Participant. Granting an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option. Any individual
who is granted an Option pursuant to this Article may hold more than one Option
granted pursuant to the Plan at the same time.

5.3. Option Price. Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article shall not be less than 100% of the Fair Market Value of one Share on the
date of grant of such Option. Other than pursuant to Section 12.2, the Committee
shall not without the approval of the Company’s stockholders (a) lower the
option price per Share of an Option after it is granted, (b) cancel an Option in
exchange for cash or another Award (other than in connection with Substitute
Awards), or (c) take any other action with respect to an Option that would be
treated as a repricing under the rules and regulations of the principal
securities exchange on which the Shares are traded.

5.4. Option Term. The term of each Option shall be fixed by the Committee in its
sole discretion; provided that no Option shall be exercisable after the
expiration of ten (10) years from the date the Option is granted, except in the
event of death or disability.

5.5. Exercise of Options.

(a) Vested Options granted under the Plan shall be exercised by the Participant
or by a Permitted Assignee thereof (or by the Participant’s executors,
administrators, guardian or legal representative, as may be provided in an Award
Agreement) as to all or part of the Shares covered thereby, by giving notice of
exercise to the Company or its designated agent, specifying the number of Shares
to be purchased. The notice of exercise shall be in such form, made in such
manner, and in compliance with such other requirements consistent with the
provisions of the Plan as the Committee may prescribe from time to time.

 

- 6 -



--------------------------------------------------------------------------------

(b) Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value), (iii) with the consent of the Committee, by delivery of other
consideration (including, where permitted by law and the Committee, other
Awards) having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (v) through
any other method specified in an Award Agreement (including same-day sales
through a broker except by Executive Officers), or (vi) any combination of any
of the foregoing. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share. No adjustment shall be
made for cash dividends or other rights for which the record date is prior to
the date of such issuance.

5.6. Form of Settlement. In its sole discretion, the Committee may provide that
the Shares to be issued upon an Option’s exercise shall be in the form of
Restricted Stock or other similar securities.

5.7. Incentive Stock Options. The Committee may grant Options intended to
qualify as “incentive stock options” as defined in Section 422 of the Code, to
any employee of the Company or any Subsidiary, subject to the requirements of
Section 422 of the Code. Solely for purposes of determining whether Shares are
available for the grant of “incentive stock options” under the Plan, the maximum
aggregate number of Shares that may be issued pursuant to “incentive stock
options” granted under the Plan shall be the number of Shares set forth in the
first sentence of Section 3.1(a), subject to adjustments provided for in
Section 12.2. Incentive stock options shall not be granted more than ten years
after the earlier of the adoption of this Plan or the approval of this Plan by
the Company’s stockholders. In addition, the Fair Market Value of Shares subject
to an incentive stock option and the aggregate Fair Market Value of Shares of
any parent corporation or subsidiary corporation (within the meaning of Sections
424(e) and (f) of the Code) subject to any other incentive stock option (within
the meaning of Section 422 of the Code)) of the Company or a parent corporation
or a subsidiary corporation (within the meaning of Sections 424(e) and (f) of
the Code) that first becomes purchasable by a Participant in any calendar year
may not (with respect to that Participant) exceed $100,000, or such other amount
as may be prescribed under Section 422 of the Code or applicable regulations or
rulings from time to time. As used in the previous sentence, Fair Market Value
shall be determined as of the date the incentive stock options are granted.
Failure to comply with this provision shall not impair the enforceability or
exercisability of any Option, but shall cause the excess amount of shares to be
reclassified in accordance with the Code.

 

6. STOCK APPRECIATION RIGHTS

6.1. Grant and Exercise. The Committee may provide Stock Appreciation Rights
(a) in conjunction with all or part of any Option granted under the Plan or at
any subsequent time during the term of such Option, (b) in conjunction with all
or part of any Award (other than an Option) granted under the Plan or at any
subsequent time during the term of such Award, or (c) without regard to any
Option or other Award in each case upon such terms and conditions as the
Committee may establish in its sole discretion.

 

- 7 -



--------------------------------------------------------------------------------

6.2. Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

(a) Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right on
the date of grant, which, except in the case of Substitute Awards or in
connection with an adjustment provided for in Section 12.2, shall not be less
than the Fair Market Value of one Share on such date of grant of the Stock
Appreciation Right.

(b) The Committee shall determine in its sole discretion whether payment of a
Stock Appreciation Right shall be made in cash, in whole Shares, or any
combination thereof.

(c) The Award Agreement evidencing a grant of Stock Appreciation Rights shall be
exempt from the requirements of Code Section 409A.

(d) The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient.

(e) The Committee may impose such other conditions or restrictions on the terms
of exercise and the grant price of any Stock Appreciation Right, as it shall
deem appropriate. A Stock Appreciation Right shall have (i) a grant price not
less than Fair Market Value on the date of grant (subject to the requirements of
Section 409A of the Code with respect to a Stock Appreciation Right granted in
conjunction with, but subsequent to, an Option), and (ii) a term not greater
than ten (10) years except in the event of death or disability.

(f) Without the approval of the Company’s stockholders, other than pursuant to
Section 12.2, the Committee shall not (i) reduce the grant price of any Stock
Appreciation Right after the date of grant, (ii) cancel any Stock Appreciation
Right in exchange for cash or another Award (other than in connection with
Substitute Awards), and (iii) take any other action with respect to a Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal securities market on which the Shares are traded.

(g) The Committee may impose such other terms and conditions on Stock
Appreciation Rights granted in conjunction with any Award as the Committee shall
determine in its sole discretion.

 

7. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1. Grants. Awards of Restricted Stock and of Restricted Stock Units may be
issued hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award” respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards shall also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation. A Restricted Stock Award or
Restricted Stock Unit Award shall be subject to vesting restrictions imposed by
the Committee covering a period of time specified by the Committee (the “Vesting
Period”). The Committee has absolute discretion to determine whether any
consideration (other than services) is to be received by the Company or any
Subsidiary as a condition precedent to the issuance of Restricted Stock or
Restricted Stock Units.

 

- 8 -



--------------------------------------------------------------------------------

7.2. Award Agreements. The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under the Plan shall be set forth in a written Award
Agreement which shall contain provisions determined by the Committee and not
inconsistent with the Plan. Such Award Agreement shall either comply with, or be
exempt from, the requirements of Code Section 409A. The terms of Restricted
Stock Awards and Restricted Stock Unit Awards need not be the same with respect
to each Participant

7.3. Rights of Holders of Restricted Stock and Restricted Stock Units. Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award and subject to execution of the Award Agreement, the
Participant shall become a stockholder of the Company with respect to all Shares
subject to the Award Agreement and shall have all of the rights of a
stockholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares. A Participant receiving a
Restricted Stock Unit Award shall not possess voting rights with respect to such
Award. Except as otherwise provided in an Award Agreement any Shares or any
other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock Award or Restricted Stock Unit Award as to which
the restrictions have not yet lapsed shall be subject to the same restrictions
as such Restricted Stock Award or Restricted Stock Unit Award.

7.4. Minimum Vesting Period. Except for Substitute Awards and in certain limited
situations determined by the Committee (including the death, disability or
retirement of the Participant and a Change in Control), Restricted Stock Awards
and Restricted Stock Unit Awards subject solely to continued service with the
Company or a Subsidiary shall have a Vesting Period of not less than three
(3) years from date of grant (but permitting pro rata vesting over such time);
provided that such restrictions shall not be applicable to (i) grants to new
hires to replace forfeited awards from a prior employer, or (ii) grants of
Restricted Stock or Restricted Stock Units in payment of Performance Awards and
other earned cash-based incentive compensation. Restricted Stock Awards and
Restricted Stock Unit Awards subject to the achievement of performance
objectives shall have a minimum Vesting Period of one (1) year. Subject to the
foregoing minimum Vesting Period requirements, the Committee may, in its sole
discretion and subject to the limitations imposed under Section 162(m) of the
Code and the regulations thereunder in the case of a Restricted Stock Award
intended to comply with the performance-based exception under Code
Section 162(m), waive the Vesting Period and any other conditions set forth in
any Award Agreement subject to such terms and conditions as the Committee shall
deem appropriate. The minimum Vesting Period requirements of this Section shall
not apply to Restricted Stock Awards or Restricted Stock Unit Awards granted to
Directors.

7.5. Issuance of Shares. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. Such certificate
or certificates shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the restrictions applicable to such
Restricted Stock.

 

8. OTHER SHARE-BASED AWARDS

8.1. Grants. Other Awards of Shares and other Awards that are valued by
reference to, or are otherwise based on, Shares (“Other Share-Based Awards”) may
be granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan. Other Share-Based Awards shall also be available as a
form of payment of other Awards granted under the Plan and other earned
cash-based compensation.

 

- 9 -



--------------------------------------------------------------------------------

8.2. Award Agreements. The terms of Other Share-Based Award granted under the
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. Such
Award Agreement shall either comply with, or be exempt from, the requirements of
Code Section 409A. The terms of such Awards need not be the same with respect to
each Participant.

8.3. Minimum Vesting Period. Except for Substitute Awards and in certain limited
situations determined by the Committee (including the death, disability or
retirement of the Participant and a Change in Control), Other Share-Based Awards
subject solely to continued service with the Company or a Subsidiary shall have
a Vesting Period of not less than three (3) years from date of grant (but
permitting pro rata vesting over such time); provided that such restrictions
shall not be applicable to (i) grants to new hires to replace forfeited awards
from a prior employer, or (ii) grants of Other Share-Based Awards in payment of
Performance Awards and other earned cash-based incentive compensation. Other
Share-Based Awards subject to the achievement of performance objectives shall
have a minimum Vesting Period of one (1) year. Subject to the foregoing minimum
Vesting Period requirements, the Committee may, in its sole discretion and
subject to the limitations imposed under Section 162(m) of the Code and the
regulations thereunder in the case of an Other Share-Based Award intended to
comply with the performance-based exception under Code Section 162(m), waive the
Vesting Period and any other conditions set forth in any Award Agreement subject
to such terms and conditions as the Committee shall deem appropriate. The
minimum Vesting Period requirements of this Section shall not apply to Other
Share-Based Awards granted to Directors.

8.4. Payment. Except as may be provided in an Award Agreement, Other Share-Based
Awards may be paid in cash, Shares, or any combination thereof in the sole
discretion of the Committee. Other Share-Based Awards may be paid in a lump sum
or in installments or, in accordance with procedures established by the
Committee, on a deferred basis subject to the requirements of Section 409A of
the Code.

 

9. PERFORMANCE AWARDS

9.1. Grants. Performance Awards in the form of Performance Cash or Performance
Share Units, as determined by the Committee in its sole discretion, may be
granted hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance goals to be achieved for
each Performance Period shall be conclusively determined by the Committee and
may be based upon the criteria set forth in Section 10.2.

9.2. Award Agreements. The terms of any Performance Award granted under the Plan
shall be set forth in a written Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan, including
whether such Awards shall have Dividend Equivalents. Such Award Agreement shall
either comply with, or be exempt from, the requirements of Code Section 409A.
The terms of Performance Awards need not be the same with respect to each
Participant.

9.3. Terms and Conditions. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award; provided, however,
that a Performance Period shall not be shorter than twelve (12) months. The
amount of the Award to be distributed shall be conclusively determined by the
Committee.

 

- 10 -



--------------------------------------------------------------------------------

9.4. Payment. Except as provided in Article 11 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period. Performance Awards may be paid in cash, Shares, or
any combination thereof in the sole discretion of the Committee. Performance
Awards may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis subject to the requirements of Section 409A of
the Code.

 

10. CODE SECTION 162(m) PROVISIONS

10.1. Covered Employees. Notwithstanding any other provision of the Plan, if the
Committee determines at the time a Restricted Stock Award, a Restricted Stock
Unit Award, a Performance Award or an Other Share-Based Award is granted to a
Participant who is, or is likely to be, as of the end of the tax year in which
the Company would claim a tax deduction in connection with such Award, a Covered
Employee, then the Committee may provide that this Article 10 is applicable to
such Award.

10.2. Performance Criteria. If the Committee determines that a Restricted Stock
Award, a Restricted Stock Unit, a Performance Award or an Other Share-Based
Award is intended to be subject to this Article 10, the lapsing of restrictions
thereon and the distribution of cash, Shares or other property pursuant thereto,
as applicable, shall be subject to the achievement of one or more objective
performance goals established by the Committee, which shall be based on the
attainment of specified levels of one or any combination of the following:

(a) Basic or diluted earnings per share of common stock, which may be calculated
(i) as income calculated in accordance with Section 10.2(d), divided by (x) the
weighted average number of shares, in the case of basic earnings per share, and
(y) the weighted average number of shares and share equivalents of common stock,
in the case of diluted earnings per share, or (ii) using such other method as
may be specified by the Committee;

(b) Cash flow, which may be calculated or measured in any manner specified by
the Committee;

(c) Economic value added, which is after-tax operating profit less the annual
total cost of capital;

(d) Income, which may include, without limitation, net income, operating income,
volume measures (e.g., admissions or visits) and expense control measures, and
which and may be calculated or measured (i) before or after income taxes,
including or excluding interest, depreciation and amortization, minority
interests, extraordinary items and other material non-recurring items,
discontinued operations, the cumulative effect of changes in accounting policies
and the effects of any tax law changes; or (ii) using such other method as may
be specified by the Committee;

(e) Quality of service and/or patient care, which may be measured by (i) the
extent to which the Company achieves pre-set quality objectives including,
without limitation, patient, physician and/or employee satisfaction objectives,
or (ii) such other method as may be specified by the Committee;

 

- 11 -



--------------------------------------------------------------------------------

(f) Business performance or return measures (including, but not limited to,
market share, debt reduction, return on assets, capital, equity, or sales),
which may be calculated or measured in any manner specified by the Committee;

(g) The price of the Company’s common or preferred stock (including, but not
limited to, growth measures and total shareholder return), which may be
calculated or measured in any manner specified by the Committee; or

(h) Any of the above Performance Criteria, determined on an absolute or relative
basis or as compared to the performance of a published or special index deemed
applicable by the Committee including, but not limited to, the Standard & Poor’s
500 Stock Index or a group of companies deemed by the Committee to be comparable
to the Company.

Such performance goals also may be based solely by reference to the Company’s
performance or the performance of a Subsidiary, division, business segment or
business unit of the Company, or based upon the relative performance of other
companies or upon comparisons of any of the indicators of performance relative
to other companies. As and to the extent permitted by Section 162(m) of the
Code, in the event of (i) a change in corporate capitalization, a corporate
transaction or a complete or partial corporate liquidation, (ii) a natural
disaster or other significant unforeseen event that materially impacts the
operation of the Company, (iii) any extraordinary gain or loss or other event
that is treated for accounting purposes as an extraordinary item under generally
accepted accounting principles, or (iv) any material change in accounting
policies or practices affecting the Company and/or the performance goals, then,
to the extent any of the foregoing events was not anticipated at the time the
performance goals were established, the Committee may make adjustments to the
performance goals, based solely on objective criteria, so as to neutralize the
effect of the event on the applicable Award.

10.3. Timing for Establishing Performance Criteria. Performance goals shall be
established not later than 90 days after the beginning of any Performance Period
applicable to such Awards, or at such other earlier date as may be required or
permitted for “performance-based compensation” under Section 162(m) of the Code.

10.4. Settlement and Adjustments. The Committee shall at the end of the
applicable Performance Period, determine whether the applicable performance
goals were satisfied and the amount payable with respect to any Restricted Stock
Award, Restricted Stock Unit Award, Performance Award or Other Share-Based
Award. Notwithstanding any provision of the Plan (other than Article 11), with
respect to any such Award that is subject to this Section 10, the Committee may
adjust downwards, but not upwards, the amount payable pursuant to such Award;
provided, however, that no such adjustment shall be made if it would cause the
Plan or an Award to fail to comply with or be exempt from the requirements of
Section 409A of the Code. The Committee may not waive the achievement of the
applicable performance goals, except in the case of the death or disability of
the Participant or as otherwise determined by the Committee in special
circumstances, subject to the requirements of Section 162(m) of the Code. All
such determinations by the Committee shall be in writing and the Committee may
not delegate any responsibility relating to Awards subject to this Section 10.

10.5. Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

- 12 -



--------------------------------------------------------------------------------

10.6. Limitations on Grants to Individual Participants. Subject to adjustment as
provided for in Section 12.2, no Participant may (i) be granted Options or Stock
Appreciation Rights during any period of five consecutive fiscal years with
respect to more than an average of 1,000,000 Shares per year over such five
consecutive fiscal year period, and (ii) earn more than an average of 1,000,000
Shares per year under Restricted Stock Awards, Restricted Stock Unit Awards,
Performance Awards and/or Other Share-Based Awards in any period of five
consecutive fiscal years that are intended to comply with the performance-based
exception under Code Section 162(m) and are denominated in Shares (collectively,
the “Limitations”). In addition to the foregoing, the maximum dollar value that
may be earned by any Participant in any period of five consecutive fiscal years
with respect to Performance Awards that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
cash is an annual average of $5,000,000 during such five consecutive fiscal year
period. If an Award is cancelled, the cancelled Award shall continue to be
counted toward the applicable Limitations.

 

11. CHANGE IN CONTROL PROVISIONS

11.1. Impact on Certain Awards. Award Agreements may provide that in the event
of a Change in Control of the Company: (a) Options and Stock Appreciation Rights
outstanding as of the date of the Change in Control shall be cancelled and
terminated without payment therefor if the Fair Market Value of one Share as of
the date of the Change in Control is less than the per Share Option exercise
price or Stock Appreciation Right grant price, and (b) all Performance Awards
shall be considered to be earned and payable (either in full or pro rata based
on the portion of Performance Period completed as of the date of the Change in
Control), and any limitations or other restriction shall lapse and such
Performance Awards shall be immediately settled or distributed.

11.2. Assumption or Substitution of Certain Awards.

(a) Unless otherwise provided in an Award Agreement or, the extent applicable,
prohibited by Section 162(m) of the Code, in the event of a Change in Control of
the Company in which the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award, if a Participant incurs a Qualifying Termination with
such successor company (or a subsidiary thereof) within the Protection Period
(or such other period set forth in the Award Agreement, including a period prior
thereto if applicable) and under the circumstances specified in the Award
Agreement, then the following shall occur: (i) Options and Stock Appreciation
Rights outstanding as of the date of such termination of employment will
immediately vest (i.e., immediately vest on the termination date), become fully
exercisable, and may thereafter be exercised for twenty-four (24) months (or the
period of time set forth in the Award Agreement), (ii) restrictions, limitations
and other conditions applicable to Restricted Stock and Restricted Stock Units
shall lapse and the Restricted Stock and Restricted Stock Units shall become
free of all restrictions, limitations and conditions and become fully vested on
the termination date, and (iii) the restrictions, limitations and other
conditions applicable to any Other Share-Based Awards or any other Awards shall
lapse, and such Other Share-Based Awards or such other Awards shall become free
of all restrictions, limitations and conditions and become fully vested and
transferable, to the full extent of the original grant, on the termination date.
For the purposes of this Section 11.2, an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award
shall be considered assumed or substituted for if following the Change in
Control the Award confers the right to purchase or receive, for each Share
subject to the Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award immediately prior to the
Change in

 

- 13 -



--------------------------------------------------------------------------------

Control, the consideration (whether stock, cash or other securities or property)
received in the transaction constituting a Change in Control by holders of
Shares for each Share held on the effective date of such transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the transaction constituting a Change in
Control is not solely common stock of the successor company, the Committee may,
with the consent of the successor company, provide that the consideration to be
received upon the exercise or vesting of an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award,
for each Share subject thereto, will be solely common stock of the successor
company substantially equal in fair market value to the per share consideration
received by holders of Shares in the transaction constituting a Change in
Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.

(b) Unless otherwise provided in an Award Agreement or, to the extent
applicable, prohibited by Section 162(m) of the Code, in the event of a Change
in Control of the Company to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award: (i) those Options and
Stock Appreciation Rights outstanding as of the date of the Change in Control
that are not assumed or substituted for shall immediately vest and become fully
exercisable as of the date of the Change in Control, (ii) restrictions,
limitations and other conditions on Restricted Stock and Restricted Stock Units
that are not assumed or substituted for shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested as of the date of the Change in Control, and
(iii) the restrictions, limitations and other conditions applicable to any Other
Share-Based Awards or any other Awards that are not assumed or substituted for
shall lapse, and such Other Share-Based Awards or such other Awards shall become
free of all restrictions, limitations and conditions and become fully vested and
transferable, to the full extent of the original grant, as of the date of the
Change in Control.

(c) The Committee, in its discretion, and to the extent applicable, consistent
with Section 162(m) of the Code, may determine that, upon the occurrence of a
Change in Control of the Company, each Option and Stock Appreciation Right
outstanding shall terminate within a specified number of days after notice to
the Participant, and/or that each Participant shall receive, with respect to
each Share subject to such Option or Stock Appreciation Right, an amount equal
to the excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change in Control over the exercise price per share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine.

11.3. Change in Control. For purposes of the Plan, “Change in Control” means the
occurrence of any one of the following events:

(a) A “change in the ownership of the Company” which will occur on the date that
any one person, or more than one person acting as a group within the meaning of
Section 409A of the Code, acquires ownership of stock in the Company that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total Fair Market Value or total voting power of the stock
of the Company. However, if any one person or more than one person acting as a
group, is considered to own more than fifty percent (50%) of the total Fair
Market Value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons will not be considered a
“change in the ownership of the

 

- 14 -



--------------------------------------------------------------------------------

Company” (or to cause a “change in the effective control of the Company” within
the meaning of paragraph (b) below). Further, an increase of the effective
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
paragraph; provided, that for purposes of this Section 11.3(a), the following
acquisitions of Company stock will not constitute a Change in Control: (A) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or an Affiliate (as defined below), (B) any
acquisition directly from the Company or (C) any acquisition by the Company.
This paragraph (a) applies only when there is a transfer of the stock of the
Company (or issuance of stock) and stock in the Company remains outstanding
after the transaction.

(b) A “change in the effective control of the Company” which will occur on the
date that either:

(i) any one person, or more than one person acting as a group within the meaning
of Section 409A of the Code, acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Company (not
considering stock owned by such person or group prior to such twelve (12) month
period)( i.e., such person or group must acquire within a twelve (12) month
period stock possessing thirty-five percent (35%) of the total voting power of
the stock of the Company) except for (A) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or an Affiliate
(as defined below), (B) any acquisition directly from the Company or (C) any
acquisition by the Company; or

(ii) a majority of the members of the Board are replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election.

For purposes of a “change in the effective control of the Company,” if any one
person, or more than one person acting as a group, is considered to effectively
control the Company within the meaning of this paragraph (b), the acquisition of
additional control of the Company by the same person or persons is not
considered a “change in the effective control of the Company,” or to cause a
“change in the ownership of the Company” within the meaning of paragraph (a) of
this Section.

(c) A “change in the ownership of a substantial portion of the Company’s assets”
which will occur on the date that any one person, or more than one person acting
as a group, acquires (or has acquired during the twelve (12) month period ending
on the date of the most recent acquisition by such person or persons) assets of
the Company that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, “gross fair market value” means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Any transfer of assets to an entity
that is controlled by the shareholders of the Company immediately after the
transfer, as provided in guidance issued pursuant to Section 409A of the Code,
will not constitute a Change in Control.

(d) A liquidation or dissolution of the Company that is approved by a majority
of the Company’s stockholders.

 

- 15 -



--------------------------------------------------------------------------------

For purposes of this Section 11.3, the provisions of Section 318(a) of the Code
regarding the constructive ownership of stock will apply to determine stock
ownership; provided that, stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option. The term “Affiliate” for purposes
of this Section 11.3 means a corporation that is a member of a controlled group
of corporations (as defined in Section 414(b) of the Code) that includes the
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in Section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
Section 414(m) of the Code) as the Company.

 

12. GENERALLY APPLICABLE PROVISIONS

12.1. Amendment and Termination of the Plan. The Committee may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the principal securities market on which
the Shares are traded; provided that the Committee may not amend the Plan in any
manner that would result in noncompliance with Rule 16b-3 of the Exchange Act;
and further provided that the Committee may not, without the approval of the
Company’s stockholders, amend the Plan to (a) increase the number of Shares that
may be the subject of Awards under the Plan (except for adjustments pursuant to
Section 12.2), (b) expand the types of awards available under the Plan,
(c) materially expand the class of persons eligible to participate in the Plan,
(d) amend any provision of Section 5.3, Section 6.2(e) or Section 6.2(f)
(regarding changes in the exercise price of Options and Stock Appreciation
Rights), (e) increase the maximum permissible term of any Option specified by
Section 5.4 or the maximum permissible term of a Stock Appreciation Right
specified by Section 6.2(e), or (f) increase the limitations set forth in
Section 10.6. The Committee may not, without the approval of the Company’s
stockholders, take any other action with respect to an Option or Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal securities exchange on which the Shares are traded,
including a reduction of the exercise price of an Option or the grant price of a
Stock Appreciation Right or the exchange of an Option or Stock Appreciation
Right for cash or another Award. In addition, no amendments to, or termination
of, the Plan shall impair in any material respect the rights of a Participant
under any Award previously granted without such Participant’s consent except as
required to comply with applicable securities laws or Section 409A of the Code.

12.2. Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions shall
be made to the Plan and to Awards as the Committee deems equitable or
appropriate taking into consideration the accounting and tax consequences,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan, the Limitations, the maximum number of
Shares that may be issued as incentive stock options and, in the aggregate or to
any one Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company) as
the Committee may determine to be appropriate; provided, however, that no such
adjustment or other substitution shall be made if it would cause the Plan or an
Award to fail to comply with or be exempt from the requirements of Section 409A
of the Code and provided, further, that the number of Shares subject to any
Award shall always be a whole number.

 

- 16 -



--------------------------------------------------------------------------------

12.3. Transferability of Awards. Except as provided below, no Award and no
Shares subject to Awards that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Participant only by the Participant or the Participant’s guardian or
legal representative. To the extent and under such terms and conditions as
determined by the Committee, a Participant may assign or transfer an Award (each
transferee thereof, a “Permitted Assignee”) to (i) the Participant’s spouse,
children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (ii) to a trust for the
benefit of one or more of the Participant or the persons referred to in clause
(i), (iii) to a partnership, limited liability company or corporation in which
the Participant or the persons referred to in clause (i) are the only partners,
members or shareholders, (iv) for charitable donations or (v) pursuant to a
domestic relations order entered or approved by a court of competent
jurisdiction; provided that such Permitted Assignee shall be bound by and
subject to all of the terms and conditions of the Plan and the Award Agreement
relating to the transferred Award and shall execute an agreement satisfactory to
the Company evidencing such obligations; and provided further that such
Participant shall remain bound by the terms and conditions of the Plan. The
Company shall cooperate with any Permitted Assignee and the Company’s transfer
agent in effectuating any transfer permitted under this Section.

12.4. Termination of Employment. Subject to Article 11, the Committee shall
determine and set forth in each Award Agreement whether any Awards granted in
such Award Agreement will (i) in the case of Options or Stock Appreciation
Rights, continue to be or become exercisable and, if so, the terms of exercise,
and (b) in the case of Restricted Stock, Restricted Stock Units, Performance
Awards or Other Share-Based Awards, cease to be subject to any applicable
restrictions, limitations and other conditions, and if so, the timing of the
removal of such restrictions, limitations and conditions, after the date that a
Participant ceases to be employed by or to provide services to the Company or
any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.

12.5. Deferral; Dividend Equivalents. The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred.
Such procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
deferred payments denominated in Shares. Any deferral shall only be allowed as
is provided in a separate deferred compensation plan adopted by the Company.
This Plan shall not constitute an “employee benefit plan” for purposes of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.

Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award (including any deferred Award) may, if so determined by the Committee,
be entitled to receive, currently or on a deferred basis, cash, stock or other
property dividends, or cash payments in amounts equivalent to cash, stock or
other property dividends on Shares (“Dividend Equivalents”) with respect to the
number of Shares covered by the Award, as determined by the Committee, in its
sole discretion. The Committee may provide that such Dividend Equivalents (if
any) shall be either (a) be paid with respect to such Award on the dividend
payment date in cash or in unrestricted Shares having a Fair Market Value equal
to the amount of such dividends or (b) be deferred and the amount or value
thereof automatically reinvested in additional Shares, other Awards or otherwise
reinvested and may provide that such Dividend Equivalents are subject to the
same vesting or performance conditions as the underlying Award.

 

- 17 -



--------------------------------------------------------------------------------

13. MISCELLANEOUS

13.1. Award Agreements. Each Award Agreement shall either be (a) in writing in a
form approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (b) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.

13.2. Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan. The Company or
any Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations.
The Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Shares
(up to the Participant’s minimum required tax withholding rate or such other
rate that will not trigger a negative accounting impact) otherwise deliverable
in connection with the Award.

13.3. Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee or Director the right
to continue in the employment or service of the Company or any Subsidiary or
affect any right that the Company or any Subsidiary may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
the Plan) any such Employee or Director at any time for any reason. Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship. No Employee or Participant
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Employees or Participants under the
Plan.

13.4. Substitute Awards. Notwithstanding any other provision of the Plan, the
terms of Substitute Awards may vary from the terms set forth in the Plan to the
extent the Committee deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.

 

- 18 -



--------------------------------------------------------------------------------

13.5. Cancellation of Award. Notwithstanding anything to the contrary contained
herein, an Award Agreement may provide that the Award shall be canceled if the
Participant, without the consent of the Company, while employed by the Company
or any Subsidiary or after termination of such employment or service,
establishes a relationship with a competitor of the Company or any Subsidiary or
engages in activity that is in conflict with or adverse to the interest of the
Company or any Subsidiary, as determined by the Committee in its sole
discretion. The Committee may provide in an Award Agreement that if within the
time period specified in the Agreement the Participant establishes a
relationship with a competitor or engages in an activity referred to in the
preceding sentence, the Participant will forfeit any gain realized on the
vesting or exercise of the Award and must repay such gain to the Company.

13.6. Stop-Transfer Orders. All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Shares are then listed, and any applicable federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

13.7. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company. Any income or gain
realized pursuant to Awards under the Plan constitute a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.

13.8. Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

13.9. Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

13.10. Construction. As used in the Plan, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

 

- 19 -



--------------------------------------------------------------------------------

13.11. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

13.12. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Nevada, without
reference to principles of conflict of laws, and construed accordingly.

13.13. Effective Date of Plan; Termination of Plan. The Plan shall be effective
on the date of the approval of the Plan by the holders of the shares entitled to
vote at a duly constituted meeting of the stockholders of the Company. The Plan
shall be null and void and of no effect if the foregoing condition is not
fulfilled and in such event each Award shall, notwithstanding any of the
preceding provisions of the Plan, be null and void and of no effect. Awards may
be granted under the Plan at any time and from time to time on or prior to the
tenth anniversary of the effective date of the Plan, on which date the Plan will
expire except as to Awards then outstanding under the Plan. Such outstanding
Awards shall remain in effect until they have been exercised or terminated, or
have expired.

13.14. Foreign Employees. Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

13.15. Compliance with Section 409A of the Code. This Plan is intended to comply
and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

13.16. Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amended and Restated Tenet Healthcare 2008 Stock
Incentive Plan has been executed on this 31 day of December, 2008, effective as
of December 31, 2008, except as specifically provided otherwise herein.

 

TENET HEALTHCARE CORPORATION By:   /s/ Paul Slavin   Paul Slavin, Senior
Director of Executive Compensation

 

- 21 -